Exhibit 10.91




EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement"), dated April 1, 2004, is entered
into between Building Materials Holding Corporation (the "Company"), and the
undersigned employee, William M. Smartt ("Employee").


RECITALS


A.       Employee has been elected to the position of Senior Vice President and
Chief Financial Officer of the Company.


B.       The Company desires to obtain the benefit of the services of Employee.


C.       Employee desires to provide his service to the Company as provided for
in this Agreement.


In consideration of the compensation paid or to be paid to the Employee and for
other good and valuable consideration, the Company and the Employee agree as
follows:


1.       Effective Date.  This Agreement shall become effective on April 1, 2004
(the "Effective Date").


2.       Terms of Employment.  Subject to Section 7 hereof, the Company hereby
employs the Employee under the terms of this Agreement, and the Employee hereby
accepts continued employment with the Company under the terms of this Agreement,
for a period commencing on the Effective Date and ending on April 1, 2006 (the
"Term"), which may be extended for a one year extension upon mutual agreement by
Employee and Company. The one year extension, if exercised, must be mutually
agreed upon by the parties prior to April 1, 2006.
 
3.       Duties.  The Employee shall serve as the Senior Vice President and
Chief Financial Officer of the Company.
 
4.       Compensation and Benefits.


(a)       Base Salary.  During the Term, in exchange for the services to be
rendered by the Employee and the covenants of the Employee in this Agreement,
the Company shall compensate the Employee with a minimum base salary at the rate
of $275,000 per year, subject to review and evaluation in accordance with the
Company's past practice and payable in accordance with the Company's
compensation practices in effect from time to time during the Term. The Employee
will continue to be eligible to participate in the Company's deferred
compensation program and will have an annual opportunity to elect to defer his
salary in accordance with the terms of such program. Such right to participate
in the deferral of salary will end on the expiration of the Term.



--------------------------------------------------------------------------------


(b)       Bonus.  During the Term, the Employee will participate in the
Company's regular officers' bonus plan and the Equity Bonus set forth in Section
5. Payment of the regular officers' bonus plan will be pro-rated at the end of
the Term for 2006.


(c)       Employee Benefits.  During the Term and the extension as provided for
herein, Employee shall be entitled to participate in the Company's benefit plans
generally available to its officers, employees and their dependents from time to
time in accordance with the terms thereof. Thereafter, Employee may participate
in the Company's health care plan both individually and with dependant spouse
with payment of the premium equal to one-half of the respective COBRA benefit
cost (single, two party or family). However, after retirement, when the
dependent reaches age 65, the Company health care plan will be secondary to
Medicare.  The Company will either recognize prior service in the industry so
that Employee is eligible to participate in the Company's Retirement Health Care
Plan if tax regulations permit, or reimburse Employee's participation in another
health care plan up to the amount that the Company would have otherwise
contributed for Employee's participation in the BMHC Retirement Health Care
Plan. Employee shall be eligible to participate in the Company's Long Term
Incentive Plan to the same extent as similar employees of the Company through
2006 and the extension of the Term, and the parties acknowledge that such plan
currently provides payouts based on the Company's operating performance on three
year cycles. Partially completed cycles will be paid out on a pro-rated basis at
the end of the term of each cycle. Employee will also be entitled to the
Company's PTO Plan (minimum of 4 weeks per year), to be taken at a time
acceptable to the Company with regard to its operations.


(d)       Expenses.  The Company shall promptly reimburse Employee for any
reasonable business expense incurred by Employee in connection with the business
of the Company if (1) it is of a nature qualifying it as a proper deduction on
the federal and state income tax return of the Company for the relevant period;
(2) Employee furnishes to the Company adequate records and other documentary
evidence required by federal and state statutes and regulations issued by the
appropriate taxing authorities for the substantiation of each such expenditure
as an income tax deduction; and (3) such reimbursement is in accord with the
internal policies and procedures of the Company.


5.       Equity Bonus.  To secure the benefits of Employee's services during the
Term, Company agrees to provide to Employee an Equity Bonus which grants to
Employee 30,000 units valued at a minimum of $15 per unit. At the end of the
Term on April 1, 2006, Employee will be paid a cash bonus equal to the greater
of (1) 30,000 multiplied times the average price of the Company's stock on the 5
business days immediately preceding the end of the Term, or (2) $450,000 which
is equal to $15 per unit. The Equity Bonus shall be paid within 30 days
following then end of the Term. Employee must be employed by the Company at the
end of the Term in order to receive payment of the Equity Bonus, and the Equity
Bonus shall be forfeited in its entirety if Employee voluntarily or
involuntarily terminates employment prior to the completion of the Term. If
employment is terminated as a result of death or disability of Employee, the
Equity Bonus will be calculated as described above as of the date of death or
disability and a prorated amount paid (bonus amount multiplied by fraction of
portion of Term completed divided by 2 years) within 30 days of such date.


To encourage the Employee to continue with the Company through the one-year
extension, Company agrees to provide to Employee an Equity Bonus, which grants
to Employee 10,000 units at the beginning of the one-year extension thereafter
valued at $15 per unit. At the end of each one-year extension, Employee will be
paid a cash bonus equal to the greater of (1) 10,000 multiplied times the
average price of the Company's stock on the 5 business days immediately
preceding the end of the one-year extension of the Term, or (2) $150,000, which
is equal to $15 per unit. If Employee leaves the Company voluntarily or is
terminated for cause (as described within Paragraph 8(a)) before the end of the
one year extension of the Term, Employee forfeits the right to any equity bonus
under this paragraph. In the event that Employee is terminated without cause (as
described within Paragraph 8(b)), the equity bonus shall be redeemed on the date
of termination and calculated by the price of the Company's stock on the date of
termination.



--------------------------------------------------------------------------------


Notwithstanding the foregoing, if there is a Change of Control of the Company,
the Equity Bonus will immediately vest in full upon such Change of Control;
valued in accordance with Section 5 with the market value being the closing
stock price on the 5 business days immediately preceding the Change of Control,
and paid within 30 days of the Change of Control. A "Change of Control" shall be
deemed to have occurred if: (i) there shall be consummated (x) any consolidation
or merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company's Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the Company's Common Stock immediately prior to
the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the transaction or (y) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company; or (ii) the
stockholders of the Company approve a plan or proposal for the liquidation or
dissolution of the Company; or (iii) any 'person' (as defined in Section 13(d)
or 14(d) of the Exchange Act, shall become the 'beneficial owner' (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended directly or
indirectly of 50% or more of the Company's outstanding Common Stock.



 
6.
Confidential Information.



6.1       Definition of Confidential Information.  Company is in the business of
providing building material services and has built up an established and
extensive trade and reputation in the industry. Company has developed and
continues to develop commercially valuable technical and non-technical
information ("Confidential Information") that is proprietary and confidential
and/or constitutes Company's "trade secrets." Such Confidential Information,
which is vital to the success of Company's business, includes, but is not
necessarily limited to; system documentation, data compilations, manuals,
methods, techniques, processes, customers, prospective customers, suppliers,
prospective suppliers, contracts with suppliers and customers, sales proposals,
methods of sales, marketing research and data, pricing policies, cost
information, financial information, business plans, specialized requests of
Company's customers, and other materials and documents developed by Company.
Confidential Information does not include, however, information which (i) is or
becomes generally available to the public other than as a result of a disclosure
by Employee, (ii) was available to Employee on a non-confidential basis prior to
its disclosure by Company, or (iii) becomes available to Employee on a
non-confidential basis from a person other than Company who is not otherwise
bound by a confidentiality agreement with Company, or is not otherwise
prohibited from transmitting the information to Employee.



--------------------------------------------------------------------------------


6.2       Employee Access to Confidential Information.  The Company agrees to
give Employee such access as is necessary to enable Employee to perform
Employee's job function.


6.3       Nondisclosure of Confidential Information.  Employee shall not, at any
time, either during employment or during a period of five years subsequent to
employment (i) directly or indirectly, disclose or divulge any Confidential
Information to any person not then employed by Company, unless authorized or
directed by Company or (ii) appropriate any Confidential Information for use
other than performance of Employee's duties hereunder. If Company authorizes or
directs Employee to disclose Confidential Information to any such third party,
Employee must ensure that a signed confidentiality agreement is or has been
obtained from the third party to whom Confidential Information is being
disclosed and that all Confidential Information so disclosed is clearly marked
"Confidential"


6.4       Return of Confidential and Other Information.  All Confidential
Information provided to Employee, and all documents and things prepared by
Employee in the course of Employee's employment, including but not necessarily
limited to correspondence, manuals, letters, notes, lists, notebooks, reports,
flow-charts, proposals, day-timers, planners, calendars, schedules, discs,
financial plans and information, business plans, and other documents and
records, whether in hard copy or otherwise, and any and all copies thereof, are
the exclusive property of Company and shall be returned immediately to Company
upon termination of employment or upon Company's request at any time.



 
7.0
Enforcement.



7.1       Reasonableness of Restrictions.  Employee acknowledges that compliance
with this Agreement, including but not limited to Section 6, is reasonable and
necessary to protect Company's legitimate business interests, including but not
limited to the Company's goodwill and maintaining the confidentiality of
Company's Confidential Information.


7.2       Irreparable Harm.  Employee acknowledges that a breach of Employee's
obligations under this Agreement will result in great, irreparable and
continuing harm and damage to Company for which there is no adequate remedy at
law.


7.3       Injunctive Relief.  The parties agree that in the event either party
breaches this Agreement, the non-breaching party shall be entitled to seek, from
any court of competent jurisdiction, preliminary and permanent injunctive relief
to enforce the terms of this Agreement, in addition to any and all monetary
damages allowed by law, against the other party.


7.4       Extension of Covenants.  In the event Employee violates anyone or more
of the covenants contained in Section 6 of this Agreement, Employee agrees that
the term of each such covenant so violated shall be automatically extended for a
period equal to the period during which Employee is in violation of such
covenants.


7.5       Judicial Modification.  Section 6 of this Agreement shall be deemed to
consist of a series of separate covenants, one for each line of business carried
on by Company and each county in California. The parties expressly agree that
the character, duration and geographical scope of such provisions in this
Agreement are reasonable in light of the circumstances as they exist on the date
upon which this Agreement has been executed. The parties have attempted to limit
the Employee's right to solicit employees and customers only to the extent
necessary to protect Company's goodwill, proprietary and/or Confidential
Information, and other business interests. The parties recognize, however, that
reasonable people may differ in making such a determination. Consequently, the
parties hereby agree that a court having jurisdiction over the enforcement of
this Agreement shall exercise its power and authority to reform Employee's
covenants under Section 6 above to the extent necessary to cause the limitations
contained therein as to time, geographic area and scope of activity to be
restrained to be reasonable and to impose a restraint that is not greater than
necessary to protect Company's goodwill, Confidential Information, and other
business interests.



--------------------------------------------------------------------------------


7.6       Attorney Fees.  In the event of any action in law or in equity for the
purposes of enforcing any of the provisions of this Agreement, the prevailing
party as determined by the trier of fact shall be entitled to recover its
reasonable attorney fees, plus court costs and expenses, from the other party,
to the extent permitted by applicable law.



 
8.
Termination.



(a)       Termination for Cause.  If the Employee's employment is terminated by
the Company for Cause, the Employee will be entitled to receive only base salary
earned but unpaid through the date of termination, and the Company will not be
required to make any payment under the Equity Bonus Plan or any other benefits
or payment, by way of salary, bonus or other compensation or damages of any
kind. Cause means (i) the Employee has been convicted of, or pleaded nolo
contendere to, a felony; (ii) the Employee has willfully failed to perform his
obligations under this Agreement; (iii) the Employee has committed an act of
fraud upon, or willful misconduct toward, the Company; or (iv) the Employee has
otherwise materially breached this Agreement.


(b)       Termination Without Cause.  If the Company terminates the Employee's
employment without Cause, the Employee shall be entitled to receive base salary
the time remaining from the effective date of termination to the end of the
Term, payable in accordance with the Company's payroll practices in effect on
the date of termination, continuation of benefits in accordance with the
applicable plans, payment of a pro-rata portion of the Equity Bonus within 30
days following termination. The prorate amount of Equity Bonus shall be
calculated by calculating the amount owed on the termination date as if it were
the end of the term and multiplying that amount by a fraction of which the
nominator is the number of months of employment prior to termination and the
denominator is 24, and payment of the pro rated portion of any other bonus that
Employee may be entitled to under the Company's Long Term Incentive Plan
pursuant to the terms thereof. Upon termination by the Company of the Employee
without Cause, except as provided in this Section the Company will not be
required to make any other payment, by way of salary, bonus or other
compensation or damages of any kind.


(c)       Termination Upon Death or Disability.  If the Employee's employment is
terminated as a result of death or disability, the Employee will be entitled to
receive the base salary earned but unpaid through the date of termination, a
portion of the Equity Bonus pro rated over the Term and the pro rated portion of
any other bonus that Employee may be entitled to under the Company's bonus and
Long Term Incentive Plans pursuant to the respective terms thereof. The Company
may terminate the Employee's employment hereunder attributable to the disability
of the Employee if the Employee becomes physically or mentally incapacitated or
disabled so that he is unable to perform for the Company substantially the same
services as he performed prior to incurring such incapacity or disability, and
such incapacity or disability exists for an aggregate of 180 days in any 360 day
period. The Company, at its option and expense, is entitled to retain a
physician reasonably acceptable to the Employee to determine or confirm the
existence of such incapacity or disability, and the determination of such
physician shall be binding upon the Company and the Employee.



--------------------------------------------------------------------------------


(d)       Resignation By The Employee.  If, for any reason, Employee wishes to
terminate the employment, Employee agrees to provide the Company with ninety
days written notice prior to terminating the employment. If the Employee's
employment is terminated by the Employee for any reason, the Employee will be
entitled to receive only salary earned but unpaid through the date of
termination and any benefits that Employee may be entitled to as a person
retiring after the age of 55 pursuant to the terms and conditions of the
Company's normal benefit plans, and the Company will not be required to make any
other payment, by way of salary, bonus, benefits or other compensation or
damages of any kind.



 
9.
Miscellaneous.



(a)       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the internal, substantive laws of the State of
California, without giving effect to the conflict of laws rules thereof.


(b)       Amendment: Waiver.  No amendment or modification of this Agreement
shall be binding unless it is in writing signed by the parties. The waiver by
any party to this Agreement of a breach of any provision hereof by any other
party shall not be construed as a waiver of any subsequent breach by any party.


(c)       Entire Agreement.  This Agreement represents the entire agreement
between the parties regarding the Employee's employment by the Company.


(d)       Binding Effect.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, the Parent and, to the extent expressly
provided and permitted herein, to their respective successors and assigns, and
no other person shall acquire or have any right under or by virtue of this
Agreement.


(e)       Severability of Provisions.  If any provision or any portion of any
provision of this Agreement, or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such provision and the remaining
provisions of this Agreement, and the application of such provision or portion
of such provision as is held invalid or unenforceable to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be thereby affected.


(f)       Arbitration and Attorneys Fees.  Any and all disputes between the
Employee and Company, or its Affiliates, agents, employees or representatives,
concerning this Agreement or the parties' employment relationship, that cannot
be resolved by negotiation between the parties, shall be resolved by final and
binding arbitration to be conducted in Boise, Idaho, according to Idaho law and
the rules of the American Arbitration Association then in effect. This agreement
to arbitrate covers and includes, without limitation, any claims concerning in
any way the subject of the Employee's employment, including but not limited to
claims of discrimination or other claims under Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, or any other federal, state, or local law or regulation now
in existence or hereinafter enacted and as amended from time to time concerning
in any way the subject of the Employee's employment. The arbitration provided
for herein shall be in lieu of any civil action, and any decision resulting from
such arbitration shall be final and binding, and enforceable by any competent
court of law. The prevailing party in any such arbitration or court action to
enforce arbitration shall be entitled to recover his/her/its expenses, including
attorneys' fees.



--------------------------------------------------------------------------------


(g)       Affiliates.  For the purposes of this Agreement, the term "affiliate"
shall mean any entity controlling, controlled by or under common control with
the named party.


(h)       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but of which taken
together shall constitute one and the same agreement.






__________________________________________
William M. Smartt
 


BUILDING MATERIALS HOLDING CORPORATION


 
By:_________________________________________
Robert E. Mellor, Chairman, President and
Chief Executive Officer




 

--------------------------------------------------------------------------------

